Citation Nr: 1610391	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for left medial meniscal tear, status post arthroscopy.

2. Entitlement to a rating in excess of 20 percent for right medial meniscal tear, status post arthroscopy (except for a period when a temporary total rating was in effect).

3. Entitlement to an increased rating in excess of 10 percent for limitation of extension of the left knee.

4. Entitlement to an increased rating in excess of 10 percent for limitation of extension of the right knee.

5. Entitlement to a compensable rating for limitation of flexion of the left knee.

6. Entitlement to a compensable rating for limitation of flexion of the right knee.

7. Entitlement to service connection for a left-sided facial disability, to include trigeminal neuralgia.

8. Entitlement to an effective date prior to January 12, 2016 for the award of an increased 40 percent rating for painful scars of the bilateral knees and left foot secondary to surgery.

9. Entitlement to an effective date prior to January 12, 2016 for the award of an increased 30 percent rating for metatarsal base fracture of the left foot with degenerative arthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) from April 2009, September 2013, and January 2016  rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California;  Huntington, West Virginia; and Los Angeles, California, respectively.  

In the April 2009 decision, the RO denied entitlement to service connection for severe facial pain, left eye area.  

In the September 2013 decision, the RO granted service connection for a left medial meniscal tear, status post arthroscopy, and assigned an initial 20 percent disability rating, effective from August 28, 2012.  The RO also granted a temporary total (100 percent) rating for the Veteran's service-connected right knee disability due to surgery requiring convalescence, effective from August 24, 2012 through August 31, 2013.  A 20 percent rating was awarded for the right knee disability, effective from September 1, 2013.  In a July 2015 decision the RO granted separate noncompensable evaluations for limitation of flexion of the right and left knees effective March 30, 2015 and granted separate 10 percent evaluations for limitation of extension of the right and left knees effective March 30, 2015.

In the January 2016 decision, the RO granted an increased rating of 40 percent for painful scars of the bilateral knees and left foot secondary to surgery and an increased rating of 30 percent for metatarsal base fracture of the left foot with degenerative arthritis, both effective January 12, 2016.  

The RO in Los Angeles, California currently has jurisdiction over the Veteran's claims.

As the Veteran was granted the full benefit sought for the service-connected right knee disability during the claim period prior to September 1, 2013, his claim for an increased rating for this disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issues of entitlement to an effective date prior to January 12, 2016 for the award of an increased 40 percent rating for painful scars of the bilateral knees and left foot secondary to surgery and for the award of an increased 30 percent rating for metatarsal base fracture of the left foot with degenerative arthritis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is receiving the maximum schedular rating for left and right medial meniscal tear, status post arthroscopy, under Diagnostic Code 5258.

2. As of March 30, 2015 the Veteran's flexion in both knees was limited to 30 degrees actively with weight bearing after repetition.

3. As of March 30, 2015, the Veteran had full extension in both knees, with a limitation to no more than 10 degrees after repetitive use.

4. Prior to March 30, 2015, the rating awarded under Diagnostic Code 5258 contemplates limitation of motion, including as affected by pain and effusion, encompassing the Veteran's symptomatology from his knee disability.

5. Prior to March 30, 2015, the Veteran's flexion in both knees was limited to no less than 90 degrees in both knees with pain beginning at 65 degrees on the right and 80 degrees on the left.

6. Prior to March 30, 2015, the Veteran had full extension in both knees, with pain beginning at 35 degrees.

7. From March 30, 2015 to September 9, 2015 the Veteran had moderate lateral instability in both knees.

8. The Veteran's trigeminal neuralgia did not have its onset in service and is not etiologically related to service.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for left medial meniscal tear, status post arthroscopy, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2015).

2. The criteria for an evaluation in excess of 20 percent for right medial meniscal tear, status post arthroscopy, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2015).

3. The criteria for an evaluation in excess of 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).

4. The criteria for an evaluation in excess of 10 percent for limitation of extension of the right knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).

5. The criteria for a 20 percent rating, but no greater, for limitation of flexion of the left knee effective March 30, 2015 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

6. The criteria for a 20 percent rating, but no greater, for limitation of flexion of the right knee effective March 30, 2015 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

7. The criteria for a 20 percent rating, but no greater, for instability of the left knee effective March 30, 2015 to September 9, 2015 have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5257 (2015).

8. The criteria for a 20 percent rating, but no greater, for instability of the right knee effective March 30, 2015 to September 9, 2015 have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5257 (2015).

9. The criteria for service connection for a left-sided facial disability, to include trigeminal neuralgia, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

The Veteran currently has three separate ratings for each knee.  He has a 20 percent rating under Diagnostic Code 5258 for each medial meniscal tear, status post arthroscopy, effective August 28, 2012 for his left knee and September 1, 2013 for his right knee.  He has 10 percent ratings for limitation of extension of each knee under Diagnostic Code 5003-5261, effective March 30, 2015.  Finally, he has noncompensable ratings for limitation of flexion of each knee under Diagnostic Code 5003-5260, effective March 20, 2015.

Under Diagnostic Code 5258, a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is the maximum schedular rating.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2015).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II (2015).

Under Diagnostic Code 5261 pertaining to limitation of extension, a 10 percent rating is for application where extension is limited to 10 degrees, a 20 percent rating where extension is limited to 15 degrees, a 30 percent rating where extension is limited to 20 degrees, a 40 percent rating where extension is limited to 30 degrees, and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5260 pertaining to limitation of flexion, a noncompensable rating is for application where flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2015).

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 CF R §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C F R § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant 38 C F R § 4.40, Johnston v. Brown, 10 Vet App 80, 85 (1997).

The Veteran was afforded VA examinations to assess his knees in September 2013, July 2014, March 2015, and September 2015. 

At his September 2013 VA examination the Veteran was found to have right and left knee flexion to 90 degrees with painful motion beginning in the right knee at 65 degrees and in the left knee at 80 degrees.  He demonstrated extension to 0 degrees with pain beginning at 5 degrees in both knees.  There was no additional loss of range of motion after repetitive use testing, but the examiner did note less movement than normal and pain on movement.  The Veteran reported additional functional limitation due to pain, weakness, fatigability and/or incoordination during flare-ups and after repeated use over time causing increased time to complete certain tasks such as climbing, stooping, kneeling and crouching, as well as decreased standing and ambulation potential secondary to pain.  The Veteran reported flare-ups of varying intensity and corresponding difference in additional loss of range of motion.  Joint stability testing was normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.

At his July 2014 VA examination the Veteran was found to have right and left knee flexion to 130 degrees, with pain beginning at 130 degrees, and extension to 0 degrees, with pain beginning at 35 degrees.  The Veteran reported flare-ups of knee pain, and the examiner noted that there was functional loss and/or functional impairment of the knees and lower legs in terms of less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran was unable to perform repetitive-use testing due to pain, but the examiner indicated that there was additional limitation in the range of motion of the knees and lower legs following repetitive-use testing.  The examiner concluded that there was "an additional 5 degrees loss in [range of motion] in all planes, due to pain during flare ups."  Joint stability testing was normal, and there was noted not to be evidence or history of recurrent patellar subluxation/dislocation.

The Veteran underwent another VA examination in March 2015.  The Veteran reported he takes pain medication daily and uses braces on his knees when driving, but his knees still give out on him.  He reported flare-ups with walking, standing, or climbing stairs.  He reported his flare-ups had worsened over the last year, lasting 10 to 15 minutes two times a week and often involving swelling.  He reported he uses a cane or walker when going out.

On range of motion testing, both his right and left knee flexion were measured to 80 degrees and extension to 0 degrees.  The examiner stated that the loss of range of motion was caused by pain, which limits the Veteran's ability to bend, squat, twist, and turn.  For both knees, the examiner noted the Veteran showed pain on flexion and extension and with weight bearing and had pain on palpation.  After repetitive use testing, the Veteran's right and left knee flexion was limited to 60 degrees and extension to 10 degrees.  Functional loss was noted to be due to pain, fatigue, weakness, and lack of endurance.  The Veteran was found to have less movement than normal, weakened movement, swelling, instability of station, disturbance of locomotion, and interference with standing and sitting.  The examiner stated that at rest with sitting passive range of motion was at 80 degrees flexion that decreased to 60 degrees on repetitive standing then sitting.  Actively with weight bearing, the Veteran's flexion in both knees was found to be 30 degrees at best with repetitions.

The examiner stated that the Veteran did not have recurrent subluxation but did have moderate lateral instability.  On testing he was 1+ for anterior, posterior, medial, and lateral instability of both knees.  The examiner noted it was difficult to determine fullest instability as the knees were tender to manipulation.

The Veteran was also noted to have a meniscal tear of both knees with frequent episodes of "locking," joint pain, and joint effusion.  The severity was noted to be severe and frequency once a day.

The Veteran underwent another VA examination in September 2015.  On range of motion testing, he had flexion to 60 degrees and extension to 0 degrees.  Pain causing functional loss was noted on examination.  No additional loss of function or range of motion was found after three repetitions.  The examiner stated that pain significantly limits the Veteran's functional ability with repeated use over a period of time.  The examiner was unable to provide additional degree of loss of range of motion as the Veteran reported has flare-ups of varying intensity that thus cause varying degrees of additional functional loss.  No joint instability was found in either knee on testing and no history of recurrent subluxation or lateral instability was noted.  The Veteran was also noted not to have recurrent patellar dislocation.  The Veteran reported using knee braces and a cane to walk.

Flexion and Extension

For each knee, the Veteran currently has a noncompensable rating for limitation of flexion under Diagnostic Code 5260 and a 10 percent rating for limitation of extension under Diagnostic Code 5261, both effective March 30, 2015.

With respect to limitation of flexion, the Board finds that the Veteran is entitled to a 20 percent rating for each knee effective March 30, 2015.  On that date, the Veteran's VA examination showed his flexion limited to 30 degrees actively with weight bearing after repetition.  Although his passive flexion was greater, the Board has considered the severe pain on motion noted on the examination and the Veteran's limits with active weight bearing in finding that a 20 percent rating is warranted.  However, the Board finds that the Veteran's condition does not more closely approximate the criteria for a rating in excess of 20 percent.  Specifically, Diagnostic Code 5260 calls for a 30 percent rating where flexion is limited to 15 degrees or less.  The evidence does not suggest the Veteran's flexion is so limited.  The Board has considered all of the Veteran's complaints with respect to his loss of flexion, including the weakness, pain, lack of endurance, and fatigue noted by the March 2015 VA examiner.  In fact, it is only with consideration of the DeLuca factors that the Board finds that the Veteran's condition more closely approximates the criteria for a 20 percent rating.  Therefore, the Board concludes that a rating in excess of 20 percent for limitation of flexion is not warranted.

With respect to limitation of extension, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for either knee.  At both the March 2015 and September 2015 VA examinations, range of motion testing showed the Veteran able to fully extend his knees.  On repetitive use testing in March 2015 his extension was limited to 10 degrees, while VA examination in September 2015 showed no additional loss of range of motion with respect to extension after repetition.  As the next higher rating, 20 percent, requires extension to be limited to 15 degrees, he does not meet the criteria for a higher rating.  Thus, even with consideration of the DeLuca factors, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of extension.

The Board further finds that separate ratings under Diagnostic Code 5260 and 5261 are not warranted for either knee prior to March 30, 2015.  Although the evidence suggests that the Veteran had some limitation of motion and painful motion in his knees prior to that date, the Board finds that such symptomatology is contemplated by the rating already assigned under Diagnostic Code 5258.

Diagnostic Code 5258 specifically contemplates locking, pain, and effusion, and in this case overlaps with the Veteran's ratings for limitation of motion as locking causes limitation of motion and the effect of the Veteran's pain and effusion in this case is to limit motion as contemplated under 38 C.F.R. § 4.59.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Diagnostic Code 5258 and Diagnostic Codes 5260 and 5261 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Codes 5260 and 5261, such limitation of motion is encompassed by the limitation of flexion and extension, including limitation of motion due to pain and effusion.  The diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  The record does not reflect in this case any additional symptomatology prior to March 30, 2015 caused by the Veteran's medial meniscal tear, status post arthroscopy, other than pain, effusion, and limitation of motion.  Neither the Veteran's complaints nor the findings on VA examination indicate any additional symptomatology that could be considered separate and distinct and rated separately under Diagnostic Code 5258.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and Diagnostic Codes 5260 and 5261 prior to March 30, 2015, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2015). 

The Board has considered whether it would be more beneficial for the Veteran to be rated under Diagnostic Codes 5260 and 5261 rather than Diagnostic Code 5858, but finds that it would not.  The Veteran currently has a 20 percent rating, the maximum schedular rating under Diagnostic Code 5258.  The evidence does not reflect that the Veteran would be entitled to greater than a 10 percent rating for either limitation of flexion or limitation of extension in either knee prior to March 30, 2015.  Specifically, at his September 2013 VA examination the Veteran had flexion to 90 degrees with pain noted to begin at 65 degrees on the right and 80 degrees on the left and functional loss noted to be due only to less movement than normal and pain on movement.  In July 2014 his flexion was measured even greater, to 130 degrees, with an additional five degree loss due to flare-ups, although he was noted to be unable to perform repetitive use testing due to pain.  Functional loss was noted to be due to less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Even considering the DeLuca factors, the Board finds that a rating in excess of 10 percent would not be warranted for limitation of flexion.  With respect to limitation of extension, on examination in both September 2013 and July 2014 the Veteran was able to demonstrate full extension.  At the 2013 examination he was noted to have pain beginning at 5 degrees with no additional loss on repetition, and in 2014 he was noted to have pain beginning at 35 degrees and did not complete repetitive use testing due to pain.  The examiner estimated an additional 5 degree loss due to flare-ups.  Thus, while the evidence shows painful motion, it does not reflect a loss of extension such that a rating in excess of 10 percent would be warranted.  Even considering the DeLuca factors, the Board finds that a rating in excess of 10 percent would not be warranted.  It is no more beneficial to the Veteran to receive two separate 10 percent ratings under Diagnostic Codes 5260 and 5261 than a single 20 percent rating under Diagnostic Code 5258.

Further, as a 20 percent rating is the highest schedular rating available under Diagnostic Code 5258, he is not entitled to a higher rating under that code.

Therefore, the Board finds that ratings under Diagnostic Code 5260 and 5261 are not warranted prior to March 30, 2015, nor is the Veteran entitled to a rating in excess of 20 percent under Diagnostic Code 5258 for either knee.  Further, the Veteran is not entitled to a rating in excess of 10 percent for limitation of extension of either knee as of March 30, 2015.  However, he is entitled to ratings of 20 percent, but no greater, for limitation of flexion of each knee as of March 30, 2015.


Instability

The Board has also considered whether the Veteran is entitled to a separate rating for either knee under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Diagnostic Code 5257 provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.

The Board notes that a separate rating under Diagnostic Code 5257 for instability of the knee does not violate the prohibition against pyramiding as instability is not contemplated by the other ratings currently assigned under Diagnostic Code 5260 for limitation of flexion, Diagnostic Code 5261 for limitation of extension, or Diagnostic Code 5258 for dislocated semilunar cartilage.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  

The Board finds that staged ratings are appropriate under Diagnostic Code 5257 for instability of his right and left knees.  At the Veteran's March 30, 2015 VA examination, the Veteran was found to have moderate lateral instability on objective testing.  Moderate instability is rated at 20 percent under Diagnostic Code 5257.  However, testing conducted at the Veteran's VA examinations in September 2013 and July 2014 did not show any instability on objective testing.  Further, on VA examination on September 9, 2015, no instability was found on testing.  

The Board acknowledges the Veteran's complaint of his knees "giving out" prior to the March 2015 VA examination, but gives greater weight to the objective testing done at his September 2013 and July 2014 VA examinations that did not show any lateral instability at that time.  While the Veteran may subjectively report what he perceives as instability, he does not have the medical training or experience as a lay person to clinically diagnose lateral instability.  The objective testing done at his VA examinations in September 2013, July 2014, and September 2015 do not support a clinical diagnosis of lateral instability.

However, taking into consideration the finding of lateral instability on VA examination in March 2015, and giving the Veteran the benefit of the doubt, the Board finds he is entitled to 20 percent ratings effective from March 30, 2015 to September 9, 2015 for each of his knees.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right and left knee disabilities.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected medial meniscal tears, status post arthroscopy, that would render the schedular criteria inadequate.  The Veteran's symptoms, including locking and limitation of motion, pain, effusion, and instability are contemplated in the ratings assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's medial meniscal tears, status post arthroscopy.  In addition, the Board finds the record does not reflect that the Veteran's medial meniscal tears, status post arthroscopy, markedly interfered with his ability to work prior to his being granted total disability due to individual unemployability effective March 30, 2015.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular ratings.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Service Connection

The Veteran contends he is entitled to service connection for a left-sided facial disability, to include trigeminal neuralgia.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In his 2010 notice of disagreement the Veteran contended that his trigeminal neuralgia is a result of an April 1984 fall in service.  In his substantive appeal he stated that such is the opinion of the medical professionals treating him.

The Veteran's service treatment records reflect that he fell from a ladder in April 1984, but do not reflect that he complained of or received treatment for any facial injury at that time.  His January 1987 discharge examination was normal.

VA treatment records reflect that the Veteran was first diagnosed with trigeminal neuralgia in 2005, with records first showing complaint of eye pain in 2004 and then facial pain in 2005.  The Veteran did not report facial pain at his 1992 VA general medical examination.

Although the Veteran has contended his doctors have opined as to a positive nexus between his trigeminal neuralgia and fall in service, there is no medical opinion evidence of record connecting the Veteran's trigeminal neuralgia with his service, to include his 1984 fall.  The only mention of causation in his treatment records is an August 2012 VA treatment note stating that trigeminal neuralgia is a congenital condition.

The Board acknowledges the Veteran's own opinion that there is a nexus between his service and his trigeminal neuralgia; however, there is no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  In this case, the Board finds that the Veteran's contention is not competent.  While the Veteran is competent to state what symptoms he feels, such as facial pain, the etiology of trigeminal neuralgia is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77. 

As a preponderance of the evidence is against finding that the Veteran's trigeminal neuralgia either began in service or is related to service, the benefit of the doubt doctrine does not apply and the claim for service connection must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in March 2009 and July 2013, prior to the initial adjudication of the claim on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

Further, Veteran's claim for a higher initial rating for his left knee disability arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in May 2014, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations of his knees in September 2013, July 2014, March 2015, and September 2015.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examinations provide the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the Veteran has been provided with an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination of his trigeminal neuralgia, but the Board finds none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's trigeminal neuralgia is related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An rating in excess of 20 percent for left medial meniscal tear, status post arthroscopy is denied.

An rating in excess of 20 percent for right medial meniscal tear, status post arthroscopy (except for a period when a temporary total rating was in effect) is denied.

A rating in excess of 10 percent for limitation of extension of the left knee is denied.

A rating in excess of 10 percent for limitation of extension of the right knee is denied.

A rating of 20 percent, but no greater, for limitation of flexion of the left knee as of March 30, 2015 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating of 20 percent, but no greater, for limitation of flexion of the right knee as of March 30, 2015 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A separate 20 percent rating for instability of the left knee from March 30, 2015 to September 9, 2015 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A separate 20 percent rating for instability of the right knee from March 30, 2015 to September 9, 2015 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Service connection for a left-sided facial disability, to include trigeminal neuralgia, is denied.


REMAND

In a January 2016 rating decision the RO granted an increased rating of 40 percent for painful scars of the bilateral knees and left foot secondary to surgery and an increased rating of 30 percent for metatarsal base fracture of the left foot with degenerative arthritis, both effective January 12, 2016.  In January 2016 the Veteran filed a notice of disagreement with the effective date awarded.  No statement of the case has yet been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.


Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning his claim for an effective date prior to January 12, 2016 for the award of an increased 40 percent rating for painful scars of the bilateral knees and left foot secondary to surgery and for the award of an increased 30 percent rating for metatarsal base fracture of the left foot with degenerative arthritis.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


